Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claims 39 and 43 are objected to because of the following informalities:
In claim 39, line 2, “and/or” should be --and--.
In claim 43, line 2, “the actuator” should be --the pneumatic actuator--.  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 40 recites the limitation "each actuation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doll et al. (20180245608).  Doll et al. discloses (claims 23 and 43) a system with a compressed air provision device for industrial automation, for aerating a first pressure chamber (not numbered) of a pneumatic actuator 11 in order to actuate an actuator element (not shown) of the pneumatic actuator in accordance with an actuation specification (DESIRED specifications, paragraph [0062]), the compressed air provision device being configured to calculate an aeration period (“…automatically generating an executable program code…”, paragraph [0023]) and to aerate the first pressure chamber (not numbered) in accordance with the calculated aeration period in order to bring about an actuation of the actuator element in accordance with the actuation specification (paragraph [0068]), 
(claim 24) a first valve unit (valve assembly VS) for aerating the first pressure chamber, wherein the compressed air provision device is configured to inherently keep the first valve unit open for the calculated aeration period to aerate the first pressure chamber and to inherently close the first valve unit immediately after the calculated aeration period has elapsed (valves have to open and close in order for the actuator to move/stop moving), 
(claim 25) wherein the first valve unit is a switching valve (paragraph [0080]), 
(claim 26) the compressed air provision device is configured to inherently open the first valve unit at most once or twice and to inherently close it at most once or twice, in order to fully actuate the actuator element in accordance with the actuation specification (valves have to open and close in order for the actuator to move/stop moving), 
(claim 27) the compressed air provision device is configured to terminate the aeration of the first pressure chamber according to the aeration duration before the actuator element is fully actuated (soft stop, paragraphs [0026], [0068], [0080], [0092]), 
(claim 28) the compressed air provision device is configured to calculate the aeration duration (time of execution of the movement task, paragraph [0029], duration, paragraph [0049]) during the aeration of the first pressure chamber, 
(claim 29) the compressed air provision device is configured to carry out a plurality of actuations of the actuator element and to calculate a separate aeration duration individually for each actuation (plurality of task sequences, paragraph [0068]), 
(claim 30) the compressed air provision device is configured to calculate the aeration duration using machine learning (self-learning, paragraphs [0018], [0070], and [0082]), 
(claim 31) the compressed air provision device is configured to calculate the aeration period on the basis of a model and to adapt the model during operation (model, paragraphs [0010], [0068], and [0070], 
(claim 32) the compressed air provision device is configured to adapt the model on the basis of previous actuations of the actuator element (self-learning, paragraphs [0018], [0070], and [0082]), 
(claim 33) the compressed air provision device is configured to take into account one or more pressure values (pressure sensors in FIG. 3, not numbered) when calculating the aeration period (pressure control, paragraphs [0028], [0036], [0064], [0065], [0080], [0081], and [0083]), 
(claim 34) the one or more pressure values comprise a pressure value which depends on a pressure and/or a pressure change in the first pressure chamber and/or a second pressure chamber (pressure sensors in FIG. 3, not numbered), 
(claim 35) the compressed air provision device is configured to take into account, as the one or more pressure values, a breakaway pressure [paragraph 0083], a supply pressure, an initial pressure in the first pressure chamber, an initial pressure in the second pressure chamber, a target pressure for the first pressure chamber, a final pressure of the first pressure chamber in a previous actuation of the actuator element and/or a pressure change of the pressure in the first pressure chamber (pressure sensors in FIG. 3, not numbered, and pressure control, paragraphs [0028], [0036], [0064], [0065], [0080], [0081], and [0083]),
(claim 36) the compressed air provision device is configured to take into account one or more system parameters (measurement values, paragraph [0064]) when calculating the aeration period, 
(claim 37) the system parameters inherently depend on a geometry of a system volume to be aerated during the aeration of the first pressure chamber, 
(claim 38) the compressed air provision device is configured to calculate the aeration duration based on a model taking into account a plurality of variations of parameter values of the one or more system parameters (model, paragraphs [0010], [0068], and [0070],
(claims 39 and 40) the compressed air provision device is configured to determine the actuation specification (DESIRED specifications, paragraph [0062]) and the actuation specification comprises a position specification, a movement specification, a pressure specification and/or a force specification (movement task of any type, paragraph [0068]),
 (claim 41) the compressed air provision device is configured to determine the actuation specification based on a breakaway pressure [paragraph 0083] detected during aeration of the first pressure chamber and/or the compressed air provision device is configured to determine the actuation specification on the basis of an initial pressure in the second pressure chamber and/or a continuously determined difference between the pressures of the first pressure chamber and the second pressure chamber (pressure sensors in FIG. 3, not numbered, and pressure control, paragraphs [0028], [0036], [0064], [0065], [0080], [0081], and [0083]),
(claim 42) a second pressure chamber (not numbered) which, in the aerated state, counteracts the actuation of the actuator element, the compressed air provision device being configured, in the course of the actuation of the actuator element, to de-aerate the second pressure chamber before or after the start of the aeration of the first pressure chamber (paragraph [0068]),
(claim 44) calculating the aeration duration (time of execution of the movement task, paragraph [0029], duration, paragraph [0049]) and aerating the first pressure chamber according to the calculated aeration duration to effect actuation according to the actuation specification,
(claim 45) when commissioning the compressed air provision device in an application system, performing one or more configuration actuations of the actuator element in a state in which the compressed air provision device is installed in the application system to adapt the calculation of the aeration duration to the application system (self-learning, paragraphs [0018], [0070], and [0082]),
and (claim 46) performing a plurality of training actuations in which parameter values of one or more system parameters are varied, to generate a model on the basis of which the calculation of the aeration duration is performed (self-learning, paragraphs [0018], [0070], and [0082]).

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing actuator control systems with controllers that can be programmed for desired actuator operations.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
July 30, 2022